Citation Nr: 1438114	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and diabetic retinopathy.  

3.  Entitlement to an initial disability rating in excess of 10 percent for a left wrist shrapnel wound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from February 1969 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The case was remanded by the Board in December 2012 for additional development.  A review of the record indicates substantial compliance with the Board's remand directives.  The claim for a total disability rating based upon individual unemployability was also remanded by the Board in December 2012 for initial adjudication by the RO.  The RO denied that claim in November 2013.  The Veteran has not indicated any disagreement with this decision, thus, the claim is not within the Board's jurisdiction.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and Veterans Benefits Management System.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to a service-connected disability.

2.  Throughout the pendency of this claim, the Veteran's diabetes mellitus requires insulin and a restricted diet, causes hypoglycemic episodes, and includes erectile dysfunction and diabetic retinopathy; however, the Veteran's physicians have not directed him to avoid strenuous recreational and occupational activities, he has not been hospitalized one or more times per year for his diabetes or for his hypoglycemic episodes, his erectile dysfunction is not manifested by penile deformity, and his diabetic retinopathy is not manifested by vision impairment or other abnormality of the eye.

3.  Throughout the pendency of this claim, the Veteran's left wrist disability is manifested by occasional locking, pain, and mild limitation of motion, but not by ankylosis, dorsiflexion less than 15 degrees, palmar flexion limited in line with the forearm, or a moderately severe muscle disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2013).

3.  The criteria for an initial disability rating in excess of 10 percent for old shrapnel wound of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5308 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Regarding the service connection issue, the record shows that through VCAA letters dated in June 2009 and May 2010, VA's notice requirements were met.  The June 2009 VCAA letter was received prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appeals for higher initial ratings arise from a disagreement with the initial evaluations following the grant of service connection.  Since the Veteran's claim was for service connection, once service connection was granted the claim was substantiated.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes the available service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board recognizes that the Veteran has identified hospital records dated in 1970 in Vietnam related to his shrapnel wound.  The RO has attempted to obtain these records to no avail.  The United States Court of Appeals for Veteran's Claims has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Both the Board and the VA examiners in this case have indeed afforded the Veteran the benefit of the doubt by recognizing the in-service injury as described by the Veteran, despite the missing partial service treatment records.  The Veteran has also been afforded appropriate VA examinations.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since his most recent examinations.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate these claims; the Board is also unaware of any such evidence.   Accordingly, the Board will address the merits of the Veteran's claims.

II.  Service Connection - Hypertension

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Pertinent to the case at hand, hypertension is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his hypertension began during service or is causally related to his diabetes mellitus.  He has a current diagnosis of hypertension for which he receives treatment.  

Service treatment records show that on the October 1968 pre-induction examination, the Veteran's blood pressure was noted as 112/70.  The Veteran's heart and vascular system were noted to be clinically normal.  On the October 1970 separation report of medical examination, the Veteran's blood pressure was noted as 130/62.  The Veteran's heart and vascular system were again noted to be clinically normal.  

Following service, there is no evidence to suggest the initial onset of hypertension within one year of the Veteran's October 1970 separation.  Moreover, the Veteran has not suggested that any such evidence exists.  He has not reported any private treatment for hypertension at any time, and VA clinical notes show that he initially sought treatment in a VA facility in June 2009.  A July 2009 note indicates the Veteran has a history of elevated blood pressure.  High blood pressure readings were recorded in September 2009, after which hypertension was diagnosed.  The record shows initial prescription of blood pressure medication in September 2009.  Thus, there is no indication of hypertension initially noted in service or manifesting to a compensable degree within one year of separation.  Thus, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) are not for application in this case.  Nonetheless, again, the Veteran's claim is centered upon the notion that he has developed hypertension due to his service-connected diabetes mellitus, or that his diabetes has aggravated his hypertension.

The remaining clinical records show ongoing treatment for hypertension with control via oral medication, but give no indication as to the etiology of the condition.

The Veteran was afforded a VA examination in May 2010.  The examiner reviewed the Veteran's records and history and found that the Veteran's hypertension is less likely as not caused by, a result of, or aggravated by the Veteran's service-connected diabetes.  He found that the Veteran has been diagnosed with hypertension that is most likely essential hypertension.  The Board notes that "essential hypertension" is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 909 (31st ed., 2007).  The examiner also noted that review of the evidence indicates no current complications due to his diabetes, which would likely result in secondary hypertension.  Given that the Veteran's hypertension appears to be essential hypertension and not secondary hypertension due to some complication of the Veteran's service-connected diabetes, the examiner found that the Veteran's current hypertension is less likely as not due to, a result of, or aggravated by his service-connected diabetes mellitus.  

In November 2013, a VA examiner reviewed the Veterans records and provided an additional nexus opinion.  The examiner noted that the Veteran's hypertension appears to have been diagnosed in 2009, many years after discharge from service.  The examiner reported that the Veteran's entrance and exit blood pressures in service were normal and would be considered normotensive.  Therefore, based on a review of all records, the examiner found that the Veteran's current hypertension is not causally related to any elevated blood pressure reading noted during active service many years ago.  The examiner specifically found that it is not likely his hypertension was incurred in or caused by service, as it was diagnosed in 2009.  The examiner noted that if the condition was incurred in service, it would have been diagnosed and treated many years ago, rather than just three or four years ago.  Also, the examiner noted that the elevated systolic blood pressure finding during service was likely an isolated minimal elevation, and neither a showing of chronicity, nor prehypertension, even based on current guideline.  

In sum, the record does not contain any evidence that the Veteran's hypertension was present in service or manifested during the Veteran's first post-service year, or that it is due to his service connected diabetes mellitus.  There is no post-service medical evidence of hypertension until 2009, more than 30 years after the Veteran's discharge.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, a VA examiner, following a review of the claims file and examination of the Veteran, concluded that the Veteran's hypertension is not due to and has not been aggravated by his service-connected diabetes, and another examiner, after reviewing the claims files found that the hypertension was not incurred in active service.  The Board also notes that there is no other medical evidence of record contrary to the VA examiners' findings.  Moreover, the Board finds the VA examiners' opinions against the claim to be thorough, well supported by references to the record, and supported by sound rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

The Board has also considered the Veteran's own statements to the effect that his hypertension was either incurred in service, or is proximately due to or aggravated by the service connected diabetes.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.




III.  Initial Rating Claims

A.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


B.  Diabetes Mellitus

In this case, the RO granted service connection for diabetes mellitus with erectile dysfunction and diabetic retinopathy, associated with herbicide exposure, by way of the September 2009 rating decision.  A 20 percent rating was awarded, effective May 28, 2009, the date of his claim for service connection.  The Veteran's diabetes has been rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  After a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent for diabetes mellitus.

 A 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  For an increase to 40 percent, the evidence must show the required use of insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Note (1), following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  The September 2009 rating decision also awarded a separate compensable rating for diabetic neuropathy of both the left and right lower extremity.  Peripheral neuropathy of the bilateral upper extremities was also specifically denied by that rating action.  The Veteran has not indicated disagreement with the ratings assigned for those separate manifestations of his diabetes, so the Board is limiting its analysis to the underlying diabetes disability with associated erectile dysfunction and diabetic retinopathy, both of which have been found to be noncompensable, and therefore considered part of the diabetic process under DC 7913, Note (1).  

The Veteran's treatment records in June and July 2009 show that the Veteran's diabetes was managed with insulin and a restricted diet.  There is no indication that he was restricted in his activities due to his diabetes mellitus.  

The Veteran was afforded a VA examination in August 2009.  The examiner specifically noted that the Veteran is not restricted in his ability to perform strenuous activities.  Insulin usage continued, and the use of an oral hypoglycemic agent was noted.  A certain degree of weight loss was reported to have occurred over the prior three years, with 30 pounds of weight lost in the prior one year.   There was no history of hospitalization and the examiner noted that there was no evidence of cardiac disease, visual disorders, neurovascular disease, diabetic nephropathy, skin disorders or gastrointestinal disorders at that time.  Erectile dysfunction was confirmed, although the examiner noted that genitourinary examination was benign.  At the time of a June 2010 VA genitourinary examination, the Veteran reported no erectile activity and the examiner confirmed that the Veteran has complete loss of the creative organ.  Examination revealed no urinary symptoms, including no leakage, urinary stream difficulties, or nocturia.  Daytime urinary frequency was reported to be every two to three hours.  A September 2010 rating action awarded special monthly compensation for the loss of use of the creative organ.

July 2010 clinical ophthalmology notes show the existence of bilateral non-proliferative diabetic retinopathy.  A diabetic foot examination the same month was normal.

In August 2010, a clinical treatment note shows that the Veteran continued education related to his regulated diet, and at the time he was also encouraged to continue walking daily, increasing his walking as tolerated.  Thus, rather than restrict activity, this report shows that increased activity was encouraged.

October 2010 records show that the Veteran was treated following a fall.  He was reported to have had a hypoglycemic episode, with blood glucose of 65

The Veteran most recently underwent VA examination of his diabetes mellitus, erectile dysfunction and retinopathy in March 2013.  The diabetes examiner noted that the Veteran's diabetes was managed by restricted diet, oral hypoglycemic agents, and insulin injections.  He specifically found that the Veteran does not require regulation of activities as part of the medical management of his diabetes.  The veteran visits his diabetic care provider less than two times per month and reported no hospitalizations in the prior year.  No progressive weight loss was noted.  As to erectile dysfunction, no urinary dysfunction was noted, and no deformity was reported by the Veteran.  He declined to be examined in this regard.  The examination of his eyes failed to reveal any symptoms of retinopathy, and confirmed that there was no need for treatment in recent years.  Visual acuity was normal, and pupils were normal.  Physical examination of the eye revealed scattered intraretinal hemorrhages, but no visual field defect was found.  The examiner noted mild diabetic retinopathy, which should be monitored annually.

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of the 20 percent rating presently assigned for diabetes mellitus throughout this appeal period.  As explained in detail above, while the use of insulin and a restricted diet is shown, there has been no showing that the Veteran's diabetes mellitus is manifested by a regulation of his activities by a physician.  Moreover, while he is shown to have episodes of hypoglycemia, there is no indication that he has been hospitalized one or two times a year for the condition.  For these reasons, there is no basis upon which to assign either a 40 or 60 percent rating for his diabetes.  While he may have shown some loss in weight, and may require more than one daily injection of insulin, because he does not have a regulation of activities or hospitalization, there is no basis upon which to award a 100 percent rating.  Finally, because neither the evidence shows, nor the Veteran suggests that his erectile dysfunction is manifested by both loss of erectile power and penis deformity, there is no basis for finding that a separate compensable rating is warranted for that aspect of his diabetic process.  Furthermore, while mild diabetic retinopathy is shown, there is no indication of impairment to vision or physical abnormality of the eye as a result.  Thus, both erectile dysfunction and diabetic retinopathy are noncompensable complications of diabetes and must be considered a part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.

C.  Left Wrist

The Veteran was awarded service connection for an old shrapnel wound to the left wrist by way of the September 2009 rating decision.  The Veteran perfected an appeal of the initial rating assigned.  While a 10 percent initial rating was awarded in August 2010, this rating did not satisfy the Veteran's appeal.  As that award did not represent a total grant of the benefits sought on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In granting the Veteran's old shrapnel wound to the left wrist, the RO recognized the shrapnel wound injury based upon VA examiner's findings and in recognition of the Veteran's receipt of a Purple Heart medal.  The Veteran reported treatment related to a shrapnel wound in 1970, however, as noted above, the records of such treatment are not available.  Nonetheless, the RO awarded the 10 percent rating under Diagnostic Code 5308 for muscle injury of Group VIII, affecting extension of the wrist, fingers, and thumb, and abduction of the thumb.  Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2013).  Under Diagnostic Code 5308, the presently assigned 10 percent rating is warranted for moderate impairment; a 20 percent rating is warranted for moderately severe impairment; and a 30 percent is warranted for severe impairment of the dominant hand.  The record reflects that the Veteran is left hand dominant.

A "slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and if present, exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

 A "severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of "severe" muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

When evaluating damage to muscle groups, disability pictures are based on the cardinal signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries which are in the same anatomical region, but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e) (2013).  

In the Veteran's case, again, there are no service treatment records available to assess the nature of the initial shrapnel wound injury to the wrist.  However, at the time of his August 2009 VA examination, the examiner noted that the shrapnel remains present in the Veteran's wrist.  The examiner reported however, that it is "quite small."  The Veteran noted that his wrist occasionally locks, but the examiner found that the locking was not due to the shrapnel, due to the small size of the shrapnel.  The examiner noted no arthritis or ankylosis.  X-rays revealed a 1 mm by 4 mm shrapnel fragment within the ulnar aspect of the triquetrum.  The Veteran denied any pain and he used no treatment.  No functional impairment was reported and the Veteran indicated that he experiences no flare-ups or pain.  The Veteran's range of motion was palmar flexion to 80 degrees and dorsiflexion to 70 degrees with no additional loss upon five repetitions.  

The Veteran attended another VA examination in May 2010.  The examiner again noted shrapnel in the left wrist.  The Veteran described some pain and discomfort.  He noted occasional popping, snapping, and grinding of the left wrist.  He also reported locking of the left wrist.  The examiner again noted no arthritis and no ankylosis.  The Veteran exhibited mild tenderness to palpation to the ulnar aspect of the left wrist.  He noted mild increased in pain without additional loss in range of motion with repetitive use.  When considering the Veteran's pain, his range of motion was dorsiflexion to 45 degrees and palmar flexion to 65 degrees.  

The Veteran was afforded his most recent VA examination in March 2013.  Considering the effect of pain, the examiner noted left wrist dorsiflexion to 45 degrees and palmar flexion to 65 degrees.  Upon repetition, the Veteran's range of motion improved to 55 degrees and 70 degrees respectively.  The examiner noted pain on movement.  

The clinical records in this case do not reflect treatment of the wrist.

After a review of all the evidence in this case, lay and medical, the Board finds that the weight of the evidence does not show a moderately severe disability.  There are no service treatment records related to the incident available to document any through and through or deep penetrating wound, and the Veteran's history, as he reports it, does not suggest that the in-service injury was of such a severity.  Therefore, the Veteran is not entitled to a 20 percent disability rating for a left wrist disability due to muscle involvement.  The Veteran's presently assigned 10 percent disability contemplates his occasional locking, pain, and mild limitation of motion.  

The Board has indeed considered whether a higher or separate rating could be assigned under other possibly applicable diagnostic codes.  Diagnostic Code 5214 addresses ankylosis of the wrist.  The Board notes that the record shows range of motion findings with no indication of ankylosis.  Therefore, the Board finds that Diagnostic Code 5214 does not apply to the Veteran's left wrist disability.  Additionally, Diagnostic Code 5215 addresses limitation of motion of the wrist.  A 10 percent rating is the maximum allowable under that rating.  Moreover, the Veteran's range of motion findings do not exhibit limitation to a compensable level, so a separate rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  Furthermore, none of the available medical evidence suggests that a separately compensable scar exists.  While a scar is noted in the most recent VA examination report, it is not noted to have any functional impairment, to include pain, nor is it shown to cover an area greater than 6 square inches.  Because the scar is superficial without any symptomatology and covers a small area, a higher or separate rating is not warranted for the scar.

For these reasons, the Board finds that the criteria for a disability rating in excess of 10 percent for a left wrist disability have not been met or approximated at any time during the initial rating period.  38 C.F.R. § 4.73, Diagnostic Code 5308.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.

D.  Additional Considerations - Both Initial Rating Claims

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of those assigned above under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has either disability warranted more than the presently assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether either claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected diabetes and left wrist disabilities, as discussed above, are contemplated by the schedular criteria.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The Board has therefore determined that referral of this case for extra-schedular consideration is not in order. 


ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is denied. 

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and diabetic retinopathy, is denied.  

Entitlement to an initial disability rating in excess of 10 percent for a left wrist shrapnel wound is denied.


____________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


